COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 THOMAS POULTON,                                                   No. 08-15-00170-CV
                                                   §
                         Appellant,                                     Appeal from
                                                   §
 v.                                                                 120th District Court
                                                   §
 VERA BARBOSA,                                                    of El Paso County, Texas
                                                   §
                         Appellee.                                (TC # 2014-DCV-2757)
                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is a joint motion to dismiss the appeal because the parties have

resolved the dispute. See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. See TEX.R.APP.P. 42.1(d)(“Absent agreement of

the parties, the court will tax costs against the appellant.”).


April 22, 2016
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.